United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 22, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20221
                         Summary Calendar


LARRY D. SWAIN,

                                    Plaintiff-Appellant,

versus

DAVID A. PRICE, TDCJ Correctional Managed Care;
LOWRY E. POWERS, TDCJ Correctional Managed Care;
DR. BETTY J. WILLIAMS, TDCJ Correctional Managed
Care; JOHN DOE, TDCJ-ID Pharmacist; SHANTA
CRAWFORD; JACKIE L. EDWARDS, Warden II,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CV-1643
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Larry D. Swain, a Texas prisoner (# 379845), appeals from

the district court’s sua sponte order dismissing his pro se 42

U.S.C. § 1983 civil rights action as frivolous, pursuant to 28

U.S.C. § 1915A(b)(1).

     In his complaint, Swain sued several officials at his

prison:   physician’s assistants (“PA”) David Price and Lowry

Powers, physician Dr. Betty Williams, a “John Doe” pharmacist,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20221
                                  -2-

medical administrator Shanta Crawford, and Warden Jackie Edwards.

Swain’s allegations arose out of the treatment that he received

for a urinary tract infection he developed in late 2003.     Swain

also asserted a claim under the Americans with Disabilities Act

(“ADA”).

     Swain has failed to brief any claim against defendant

pharmacist “John Doe” and any claim under the ADA.     These claims

are effectively abandoned.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

     The Cruel and Unusual Punishment Clause protects an inmate

from improper medical care, but only if the care is “sufficiently

harmful to evidence deliberate indifference to serious medical

needs.”    Estelle v. Gamble, 429 U.S. 97, 106 (1976).   A prison

official acts with deliberate indifference “only if he knows that

inmates face a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it.”

Farmer v. Brennan, 511 U.S. 825, 847 (1994).     “[T]he official

must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must

also draw the inference.”    Id. at 837.    We review the district

court’s dismissal under § 1915A de novo.      Velasquez v. Woods, 329

F.3d 420, 421 (5th Cir. 2003).

     As observed by the district court, Swain’s own allegations

reflect that he was seen repeatedly by defendant PA Price and

that Price gave him different medications in an effort to
                           No. 05-20221
                                -3-

alleviate Swain’s infection.   Moreover, although defendant PA

Powers allegedly ran Swain out of his office on November 25,

2003, Swain has alleged that Powers did give him certain

medications for his problem.   Swain’s allegations are

insufficient to show that either Price or Powers had subjective

awareness that he faced a substantial risk of serious medical

harm.   See Farmer, 511 U.S. at 837.   The same is true of his

allegations against Dr. Williams.   Against all three of these

defendants Swain has alleged no more than inadequate or medical

negligent care, which is insufficient to establish an Eighth

Amendment violation.   Victoria W. v. Larpenter, 369 F.3d 475, 483

(5th Cir. 2004).

     For the first time in a motion to alter or amend the

judgment, Swain explicitly alleged that PA Powers was responsible

for cutting off medication prescribed for him by a specialist on

December 15, 2003, and that Dr. Williams fabricated a “computer

error” to cover up Powers’s alleged misdeed.   Because Swain did

not file a notice of appeal from the district court’s denial of

his postjudgment motion, these allegations are not properly

before the court.   See Reeves v. Collins, 27 F.3d 174, 177 (5th

Cir. 1994); FED. R. APP. P. 4(a)(4)(B)(ii).

     Swain’s allegations against the supervisory defendants,

Crawford and Edwards, are insufficient to establish a personal

connection between these defendants and Swain’s claims against

them.   The claims against these defendants are based on
                           No. 05-20221
                                -4-

unsupported assumptions that they knew about Swain’s problems and

failed to act.   Swain is effectively relying on a respondeat

superior theory that is not cognizable under 42 U.S.C. § 1983.

See Thompson v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).

     The judgment of the district court is AFFIRMED.   Swain’s

motion for appointment of counsel is DENIED.